Exhibit 10.2
SANTARUS, INC.
2011 BONUS PLAN*
 

*   Excludes those covered under the Field Sales Incentive Plans

1



--------------------------------------------------------------------------------



 



Santarus, Inc.
2011 Bonus Plan
The Santarus, Inc. (“Santarus” or the “Company”) 2011 Bonus Plan (the “Plan”) is
designed to offer employees a performance-based plan that rewards the
achievement of corporate goals, as well as individual goals that are consistent
with the corporate goals.
Purpose of the Plan
The Plan is designed to:

  •   Provide a bonus program that helps achieve overall corporate goals and
enhances shareholder value     •   Reward individuals for achievement of
corporate and individual goals     •   Encourage teamwork among all disciplines
within the Company     •   Offer an attractive bonus program to help attract and
retain key employees

Plan Governance
The Compensation Committee of the Board of Directors is responsible for
reviewing and approving the Plan and any proposed modifications to the Plan. The
President and CEO of Santarus is responsible for administration of the Plan;
provided that the Compensation Committee of the Board of Directors is
responsible for reviewing and approving all compensation, including compensation
under this Plan, for all officers, vice presidents, executive directors and any
other employees with an annual base salary greater than or equal to $250,000.
Eligibility
All regular employees of the Company who are regularly scheduled to work at
least 20 hours per week will be eligible to participate in the Plan, other than
any employee eligible to participate in the Company’s Field Sales Incentive
Plans. Temporary employees and part-time employees (who are regularly scheduled
to work less than 20 hours per week) are not included in this Plan. In order to
be eligible to receive any bonus award (or “Bonus”) under this Plan, a
participant: (a) must have commenced their employment with the Company prior to
November 15, 2011 and remained continuously employed through December 31, 2011
and until the time Bonuses are paid; and (b) must be an employee in good
standing (e.g., not on a performance improvement plan as of December 31, 2011 or
an Unacceptable performer as determined during the 2011 review cycle), as
determined by the Compensation Committee of the Board of Directors or the
President and CEO of Santarus, as applicable in their sole discretion. Employees
joining during the

2



--------------------------------------------------------------------------------



 



bonus plan year will have their actual bonus amount prorated based on their
actual time with the Company during the Plan year.
A participant whose employment terminates voluntarily prior to the payment of a
Bonus award will not be eligible to receive a Bonus award. Continued employment
is a condition of vesting. If a participant’s employment is terminated
involuntarily during the Plan year, or prior to payment of Bonus awards, it will
be at the absolute discretion of the Company whether or not a Bonus award
payment is made.
Corporate and Individual Performance
The President and CEO will present to the Compensation Committee of the Board of
Directors a list of the overall corporate goals for the Plan year, which is
subject to approval by both the Compensation Committee and the independent
members of the Board of Directors. All participants in the Plan will then
develop a list of key individual goals, which will be approved by their manager
and used for the basis of the performance review and individual performance
rating.
The total bonus pool for the Plan will be based on achievement of the 2011
corporate goals and, where applicable, the individual’s annual performance
review rating.
Bonus Awards
The Bonus will be paid in cash and is based on achievement of the 2011 corporate
goals and achievement of individual goals. The Bonus will be calculated by using
the base salary as of December 31, 2011, weighting factor, target bonus
percentage and goal multipliers as identified below:
Weighting Factor
The relative weight between the corporate and individual Bonus components will
vary based on levels within the organization. The weighting factors will be
reviewed annually and adjusted, as necessary or appropriate. The weighting for
2011 will be as follows:

                  Position   Corporate   Individual
President and CEO
    100 %        
Group K (EVP Level Officer)
    100 %        
Group J (SVP Officers)
    100 %        
Group I (Non-Officer VPs)
    80 %     20 %
Group H (Executive Directors)
    80 %     20 %
Group G (Senior Directors)
    80 %     20 %
Group F (Directors)
    80 %     20 %
Group E (Senior Managers)
    60 %     40 %
Group D (Managers)
    60 %     40 %
Group C
    40 %     60 %
Group A & B
    20 %     80 %

3



--------------------------------------------------------------------------------



 



Target Bonus Percentages
Bonus amounts will be determined by applying a “target bonus percentage” to the
base salary of employees in the Plan. Following are the 2011 target bonus
percentages:

          Position   Target Bonus Percentages
President and CEO
    65 %
Group K
    50 %
Group J
    40 %
Group I
    35 %
Group H
    30 %
Group G
    25 %
Group F
    22 %
Group E
    17 %
Group D
    15 %
Group C
    12 %
Group B
    8 %
Group A
    7 %

The base salary as of December 31, 2011 times the target bonus percentage will
be used to establish the target Bonus amount for the 2011 year.
Goal Multipliers
Corporate Goal Multiplier: The following scale will be used by the Compensation
Committee of the Board of Directors and the independent members of the Board of
Directors to determine the “total corporate goal multiplier” based upon
measurement of actual corporate performance versus the pre-established corporate
goals. The Compensation Committee will evaluate each corporate goal as follows:

          Performance Category   Goal Multiplier
1. Performance for the year significantly exceeded the goal or was excellent in
view of prevailing conditions
    110% - 200 %
 
       
2. Performance fully met the year’s goal or is considered achieved in view of
prevailing conditions
    100% - 150 %
 
       
3. Performance for the year met some aspects of the goal but not all or met most
aspects in view of prevailing conditions.
    75% - 100 %
 
       
4. The performance met at least 50% of the goal or met at least 50% in view of
prevailing conditions.
    50% - 75 %
 
       
5. The goal was not achieved and performance was not acceptable in view of
prevailing conditions.
    0 %

4



--------------------------------------------------------------------------------



 



Each goal is evaluated separately, weighting applied and a total corporate goal
multiplier is reached. A total corporate goal multiplier of at least 50% is
required prior to any payout of Bonuses under the Plan and the total corporate
goal multiplier may not exceed 150%.
Individual Goal Multiplier: The “individual goal multiplier” will be determined
by taking into account the performance rating (Pinnacle, Standing Ovation, Great
Performance, etc.) given to the individual through the 2011 review cycle as well
as any other relevant criteria relating to the individual’s job performance
during 2011. The specific multipliers for each performance rating level are as
follows:

          Performance Rating:   Multiplier
Pinnacle
    125 %
Standing Ovation
    115 %
Great Performance
    100 %
Too New
    70 %
Fair Performance
    50 %

Calculation of Bonus Amount
The example below shows a sample Bonus amount calculation under the Plan. First,
a target Bonus amount is calculated for each Plan participant by multiplying the
employee’s base salary by the target bonus percentage. This dollar figure is
then divided between the corporate component and the individual component based
on the weighting factor for that position. This calculation establishes specific
dollar target Bonus amounts for the performance period for each of the corporate
and individual components.
At the end of the performance period, corporate and individual goal multipliers
will be established using the criteria described above. The corporate goal
multiplier, which is based on overall corporate performance, is used to
calculate the corporate component of the Bonus amount for all Plan participants.
This is accomplished by multiplying the target corporate Bonus amount
established for each individual by the total corporate goal multiplier. The
individual goal multiplier, which is based on an individual’s performance
rating, is used in the same way to calculate the actual individual component of
the Bonus amount.

5



--------------------------------------------------------------------------------



 



Example: Actual Bonus Amount Calculation

         
Group Level
    B  
Position
  Executive Assistant
Base Salary as of December 31
  $ 50,000  
Target Bonus Percentage
    8 %
Performance Rating
  Standing Ovation
Target Bonus Amount
  $ 4,000  
 
       
Target Bonus Amount Components:
       
Target Bonus Amount based on corporate performance (20%):
  $ 800  
Target Bonus Amount based on individual performance (80%):
  $ 3,200  
 
       
Corporate Goal Multiplier
    80 %
Individual Goal Multiplier
    105 %

Actual Bonus Amount Calculation:

         
Corporate Bonus Amount
  $ 640 ($800 x 80 %)
Individual Bonus Amount
  $ 3,360 ($3,200 x 105 %)
Total Actual Cash Bonus Amount
  $ 4,000  

Payment of the Bonus Amounts
Annual performance reviews for Plan participants will be completed by
February 28, 2012. Payments of actual Bonus amounts will be made as soon as
practical, but not later than March 15, 2012. Participants’ entitlement to
Bonuses under this Plan does not vest until the Bonuses are actually paid. This
plan is not intended to be subject to Section 409A of the Internal Revenue Code
of 1986, as amended.
Company’s Absolute Right to Alter or Abolish the Plan
The Compensation Committee of the Board of Directors reserves the right in its
absolute discretion to terminate and/or abolish all or any portion of the Plan
at any time or to alter the terms and conditions under which a Bonus will be
paid. In the event of the Plan’s termination prior to the payment of a Bonus,
such Bonus will not be payable under this Plan. Such discretion may be exercised
any time before, during, and after the Plan year is completed. No participant
shall have any vested right to receive any payment until actual delivery of such
compensation. Notwithstanding the generality of the foregoing, at the

6



--------------------------------------------------------------------------------



 



Company’s discretion all or a portion of a Bonus payment may be made in shares
of the Company’s common stock.
The Compensation Committee, in its discretion, may also determine whether to
increase the payout under the Plan for extraordinary achievement or to reduce
payout if economic and business conditions warrant such action.
Employment Duration/Employment Relationship
This Plan does not, and the Company’s policies and practices in administering
this Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any participant’s employment with the Company. The
employment relationship of each participant is “at will” and may be terminated
at any time by the Company or by the participant with or without cause.

7